DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant amendments filed 02/25/2022 have been entered. 

Status of Claims
	Claims 1, 3, 5, 7-10, 15, and 18-27 remain pending in the application. 

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
	Within the specification, there appears to be several references that were not listed on any filed IDS. Page 16 has WO 2014/169076, page 18 and 32 reference WO 2015/098773, page 21 references an NPL “cell Transplantation”, and page 35 WO 2017/057512. 

Claim Objections
Claim 7 objected to because of the following informalities: lines 5-6 recites “… and in second substrate has no hole or groove…” It is understood that claim 7 is stating that the second substrate has no hole or groove, it is suggested to amend the claim such that it recites “… and the second substrate has no hole or groove…” .  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1, 3, 5, 7-8, 18-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takagi (US-2016/0325278-A1). 
Regarding claim 1, Takagi teaches a microchannel chip (microchemical chip 1) having a plurality of openings (fluid-sample injecting holes 11a, 11b, 11e, 11g and fluid sample draining holes 13a, 13b) and an inner space connecting the plurality of openings (11a-11g, 13a-13b), wherein at least a part of the surface in contact with the inner space is made of a fluorinated copolymer selected from the group consisting of ([0052], [0053], Figure 1): 
	It is understood that the inner space is the area where fluid will be held/transported on substrate 20, which includes the micro flow path 22a.
a copolymer comprising units based on tetrafluoroethylene and units based on propylene, and their total is from 65 to 100 mol% to all units, 
	Takagi teaches where sheets 10, 20, 30, 40, and 50 may be made of a propylene/tetrafluoroethylene copolymer rubber ([0102]). It is understood that the sheets are made of a combination of silicone rubber and non-silicone rubber, the non-silicone rubber being propylene/tetrafluoroethylene copolymer ([0102]). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to determine, through routine experimentation, the optimum amount of silicone rubber to non-silicone rubber such that the non-silicone rubber (propylene/tetrafluoroethylene copolymer) is in a range of 65-100 mol% to all units which would allow for a reflectivity to be 80-100%, and such that the sheets would have low gas permeability (Takagi; [0023], [0024]) (MPEP § 2144.05 (II)).   
This would be the optimum ratio of silicone to non-silicone (propylene/tetrafluoroethylene) rubber. 
Claim 1 requires that the fluorinated copolymer be selected from the group consisting of: a copolymer comprising units based on tetrafluoroethylene and units based on propylene, and their total is from 65 to 100 mol% to all units. 
The copolymer is not limited to having units just being tetrafluoroethylene and propylene, as their total is from 65 to 100 mol% to all units. The instant specification on page 12 lines 24-26 recites “A copolymer (hereinafter referred to as TFE-P copolymer) having TFE units and P units, wherein to all units, the total of TFE units and P units is from 65 to 100 mol%.” and page 13 lines 7-10 reciting that the molar ratio of TFE units to P units is from 30/70 to 70/30. 
Therefore, the copolymer may have 65 mol% of propylene/tetrafluoroethylene copolymer and another material being 35%. 
Regarding claim 3, Takagi further teaches wherein at least a first substrate (10), a second substrate (20) and a third substrate (30) are laminated in this order, wherein in the first substrate (10), a plurality of through holes (fluid sample injecting holes 11a and 11b) are formed, and in the second substrate (20), a through groove (micro flow path 22a) penetrating from the front surface to the back surface is formed such that the through groove (22a) connects the plurality of through holes (11a and 11b) of the first substrate (10) and that the through groove (22a) and the plurality of through holes (11a, 11b) form the inner space (Takagi; [0054], Figure 1), 
As it is understood, the substrate sheet 10 has openings 11a and 11b which penetrate through the entire width of the substrate and are therefore through holes as seen in Figure 1 of Takagi. It is also understood that micro flow path 22a penetrates through the entire width of substrate 20, and is a through grove. It is also seen in Figure 1 that holes 11a and 11b are connected to holes 21a and 21b which are points that connect the micro flow path 22a. It is therefore understood that the micro flow path 22a connects the through holes 11a and 11b. Further it is understood that this creates an inner space. 
at least one of the first substrate (10), the second substrate (20) and the third substrate (30) is made of the fluorinated copolymer,
[0102] of Takagi states that the material for the substrate sheets is propylene/tetrafluoroethylene copolymer rubber, see claim 1 supra.  
Note: recitation of “or at least a part of the inner wall surfaces of the plurality of through holes and the surface facing the through groove, of the first substrate, the inner wall surface of the through groove of the second substrate, and the surface facing the through groove, of the third substrate, is coated with the fluorinated copolymer.” Is not required. 
Regarding claim 5, Takagi further teaches wherein at least a first substrate (10) and a second substrate (20) are laminated, wherein in the first substrate (10), a plurality of through 25holes (11a and 11b) are formed, and in the second substrate (20), a bottomed groove (22a) is formed such that the bottomed groove (22a) connects the plurality of through holes (11a and 11b) of the first substrate (10) and that the bottomed groove (22a) and the plurality of through holes (11a, 11b) form the inner space, 
It is understood from Figure 1 of Takagi that the holes 11a and 11b are connected to holes 21a and 21b which are points along micro flow path 22a. It is therefore understood that the micro flow path 22a (bottom grove) connects the plurality of through holes 11a and 11b. Further it is understood that this creates an inner space. 
at least one of the first substrate (10) and the second substrate (20) is made of the fluorinated copolymer,
[0102] of Takagi states that the material for the substrate sheets is propylene/tetrafluoroethylene copolymer rubber, see claim 1 supra. 
Note: recitation of “or at least a part of the inner wall surfaces of the plurality of through holes, and the 30surface facing the groove, of the first substrate, and the bottom surface and inner wall surface of the groove of the second substrate, is coated with the fluorinated copolymer.” Is not required. 
Regarding claim 7, Takagi teaches wherein at least a first substrate (40) and a second substrate (50) are laminated, wherein in the first substrate (40), a plurality of through holes (fluid sample receiving hole 41c and 41d) and a bottomed groove (micro flow path 42c) are formed such that the bottomed groove (42c) connects the plurality of through holes (41c and 41d) and that the bottomed groove (42c) and the plurality of the through holes (41c, 41d) form the inner space, and in second substrate (50) has no hole or groove (Takagi; [0056], Figure 1),
It is understood from Figure 1 of Takagi that the through holes 41c and 41d connect to micro flow path 42c (bottomed groove) and that this creates an inner space. It is further seen in Figure 1 that substrate 50 (second substrate) has no hole or groove. 
at least a part of the inner wall surfaces of the plurality of through holes (41c and 41d), the bottom surface and the inner wall surface of the bottomed groove (42c), and the surface of the second substrate (50) facing the bottomed groove (42c), is made of the fluorinated copolymer, 
[0102] of Takagi states that the material for the substrate sheets is propylene/tetrafluoroethylene copolymer rubber, see claim 1 supra.
Note: recitation of “or at least a part of the inner wall surfaces of the plurality of through holes, the bottom surface and the inner wall surface of the bottomed groove, and the surface of the second substrate facing the bottomed groove, is coated is coated with the fluorinated copolymer.” Is not required. 
Regarding claim 8, Takagi teaches wherein at least a first substrate (20) and a second substrate (40) are laminated, wherein in the first substrate (20), a plurality of through holes (fluid receiving hole 21c and 21d) and a bottomed groove (22a) are formed, and in the second substrate (40), a bottomed groove (42c) is formed such that the bottomed groove (42c) of the second substrate (40) connects the plurality of through holes (21c and 21d) of the first substrate (20) and that the bottomed groove (42c) of the second substrate (40) and the plurality of through holes (21c, 21d) form the inner space, and between the first (20) and second (40) substrate, a film (30) is disposed so as not to block the through holes (21c and 21d), 
As seen in Figure 1 of Takagi, it is understood that the holes 21d and 21c on sheet 20 (first substrate) align with the holes 41c and 41d that connect the micro flow path 42c (groove). It is also seen in Figure 1 that the substrate 30 (film) has holes 31c and 31d which are understood not to block the through holes. 
at least a part of the inner wall surfaces of the plurality of through holes (21c and 21d), the bottom surface and the inner wall surface of the bottomed groove (22a) of the first substrate (20), and the bottom surface and inner wall surface of the groove (42c) of the second substrate (40), is made of the fluorinated copolymer, 
[0102] of Takagi states that the material for the substrate sheets is propylene/tetrafluoroethylene copolymer rubber, see claim 1 supra.
Note: recitation of “or at least a part of the inner wall surfaces of the plurality of through holes, the bottom surface and the inner wall surface of the bottomed groove of the first substrate, and the bottom surface and inner wall surface of the groove of the second substrate, is coated with the fluorinated copolymer.” Is not required. 
Regarding claim 18, Takagi further teaches the microchannel chip according to claim 1, which contains cells in the inner space. 
It is understood from [0002], [0031], and [0083] of Takagi that the device may be used to hold cells. Further it is understood that the fluid accumulation part 22d’ accumulates fluid sample for a short period of time, where the chemical reaction can be progressed with a spacious area ([0084]). It is understood that this is a storage portion and is a part of the inner space, and would be capable of storing cells. 
Regarding claim 19, Takagi teaches the microchannel chip according to claim 18. 
Takagi does teach that the microchemical chip 1 has flexibility (Takagi; [0052]), Takagi is not specific in that the elongation of the cell culture surface in the state of containing cells in the inner space is from 1.0 to 25.0%.
It would have been obvious to one of ordinary skill in the art at the time of invention was filed, to determine, through routine experimentation, the optimum elongation to a range of 1.0 to 25.0% which would allow for the flexibility of the microchemical chip (MPEP § 2144.05 (II)).   
[0052] of Takagi states that the microchemical chip 1 has flexibility. 
Regarding claim 20, Takagi teaches the microchannel chip according to claim 1. 
While Takagi does not address Type A durometer hardness of the fluorinated copolymer, it has been determined that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In the current case, the claimed prior art is substantially identical in composition. Absent persuasive evidence that the compositions are different, the prior art is considered to have the same properties with respect to Type A durometer hardness as that is claimed. MPEP § 2112.01 (I-IV).
Regarding claim 21, Takagi teaches the microchannel chip according to claim 1. 
While Takagi does not address the Young’s modulus of the fluorinated copolymer, it has been determined that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In the current case, the claimed prior art is substantially identical in composition. Absent persuasive evidence that the compositions are different, the prior art is considered to have the same properties with respect to Young’s modulus as that is claimed. MPEP § 2112.01 (I-IV).
Regarding claim 22, Takagi teaches the microchannel chip according to claim 1. 
While Takagi does not address the nifedipine absorption rate of the fluorinated copolymer, it has been determined that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In the current case, the claimed prior art is substantially identical in composition. Absent persuasive evidence that the compositions are different, the prior art is considered to have the same properties with respect to nifedipine absorption rate as that is claimed. MPEP § 2112.01 (I-IV).
Regarding claim 23, Takagi teaches the microchannel chip according to claim 1. 
While Takagi does not address the absorption rate for Bay K8644 of the fluorinated copolymer, it has been determined that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In the current case, the claimed prior art is substantially identical in composition. Absent persuasive evidence that the compositions are different, the prior art is considered to have the same properties with respect to absorption rate for Bay K8644 as that is claimed. MPEP § 2112.01 (I-IV).
Regarding claim 24, Takagi teaches the microchannel chip according to claim 3. 
While Takagi does not address transmittance at a wavelength of 400 nm for the first, second, and third substrates, it has been determined that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In the current case, the claimed prior art is substantially identical in composition. Absent persuasive evidence that the compositions are different, the prior art is considered to have the same properties with respect to transmittance at a wavelength of 400 nm for the first, second, and third substrates as that is claimed. MPEP § 2112.01 (I-IV).
Regarding claim 25, Takagi teaches the microchannel chip according to claim 3. 
While Takagi does not address haze value of the first, second, and third substrates, it has been determined that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In the current case, the claimed prior art is substantially identical in composition. Absent persuasive evidence that the compositions are different, the prior art is considered to have the same properties with respect to haze value for the first, second, and third substrates as that is claimed. MPEP § 2112.01 (I-IV).
Regarding claim 26, Takagi further teaches wherein the inner space includes a storage portion for storing cells. 
It is understood that the inner space is the area where fluid will be held/transported on substrate 20. It is understood from [0002], [0031], and [0083] of Takagi that the device may be used to hold cells. Further it is understood that the fluid accumulation part 22d’ accumulates fluid sample for a short period of time, where the chemical reaction can be progressed with a spacious area ([0084]). The fluid accumulation part 22d’ is a part of the area where fluid is held/transported on substrate 20, and is therefore part of the inner space that is capable of storing cells. 
Regarding claim 27, Takagi further teaches wherein at least part of the surface in contact with the inner space consists of the fluorinated copolymer, see claim 1 supra. 
It is understood that the sheets 10, 20, 30, 40, and 50 are made of a blend of silicone rubber and non-silicone rubber, see claim 1 supra. Therefore, a surface in contact with the inner space consists of the fluorinated copolymer where the fluorinated copolymer is understood to be any one of the three listed in claim 1. 

Claim 9-10, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takagi (US-2016/0325278-A1) in view of Kose (US-2011/0015342-A1). 
Regarding claim 9, Takagi teaches the microchannel chip according to claim 8. Takagi further teaches wherein the film (30) is made of a fluorinated copolymer, see claim 1 supra. [0102] of Takagi states that the substrate layers, including layer 30 (film), may be made of a blend of silicone rubber and non-silicone rubber, where the non-silicone rubber may be propylene/tetrafluoroethylene copolymer. However, Takagi is not specific as to the ratio of propylene and tetrafluoroethylene.  
In the analogous art of fluorinated elastic copolymers, Kose teaches a fluorinated elastic copolymer obtained by copolymerizing tetrafluoroethylene/propylene (Kose; [0002], [0006]). 
Specifically, Kose teaches where tetrafluoroethylene and propylene are copolymerized in a molar ratio of 30/70 to 70/30, or 45/55 to 65/35, or 50/50 to 60/40 ([0025]). It is understood that the molar ratios provided would translate to percentages, therefore a 70/30 molar ratio would be 70% tetrafluoroethylene and 30% propylene. 
Takagi is silent with regards to specific molar percentages, therefore, it would have been necessary and thus obvious to look to the prior art for conventional molar percentages of tetrafluoroethylne and propylene. Kose provides this conventional teaching showing that it is known in the art to use a molar ratio of 30/70 to 70/30, or 45/55 to 65/35, or 50/50 to 60/40. Therefore, it would have been obvious to one having ordinary skill in the art to make the molar percent of tetrafluoroethylene from 5 to 99 mol% motivated by the expectation of successfully practicing the invention of Kose.
It is understood that if X is a fluorine atom, CF2=CFX would be tetrafluoroethylene. 
Regarding claim 10, Takagi teaches the microchannel chip according to claim 1. Takagi does teach wherein the fluorinated copolymer is the copolymer comprising units based on tetrafluoroethylene and units based on propylene, but Takagi is not specific as to the copolymer has 50 to 80 mol% of units based on tetrafluoroethylene. 
 In the analogous art of fluorinated elastic copolymers, Kose teaches a fluorinated elastic copolymer obtained by copolymerizing tetrafluoroethylne/propylene (Kose; [0002], [0006]). 
Specifically, Kose teaches where tetrafluoroethylene and propylene are copolymerized in a molar ratio of 30/70 to 70/30, or 45/55 to 65/35, or 50/50 to 60/40 ([0025]). It is understood that the molar ratios provided would translate to percentages, therefore a 70/30 molar ratio would be 70% tetrafluoroethylene and 30% propylene. 
Takagi is silent with regards to specific molar percentages, therefore, it would have been necessary and thus obvious to look to the prior art for conventional molar percentages of tetrafluoroethylne and propylene. Kose provides this conventional teaching showing that it is known in the art to use a molar ratio of 30/70 to 70/30, or 45/55 to 65/35, or 50/50 to 60/40. Therefore, it would have been obvious to one having ordinary skill in the art to make the molar percent of tetrafluoroethylene from 50 to 80 mol% motivated by the expectation of successfully practicing the invention of Kose.
While modified Takagi does not address transmission coefficients, it has been determined that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In the current case, the claimed prior art is substantially identical in composition. Absent persuasive evidence that the compositions are different, the prior art is considered to have the same properties with respect to transmission as that is claimed. MPEP § 2112.01 (I-IV).
Regarding claim 15, Takagi teaches the microchannel chip according to claim 1. Takagi does not teach wherein the fluorinated copolymer has from 0.01 to 5.0 mass% of iodine atoms, to the copolymer. 
In the analogous art of fluorinated elastic copolymers, Kose teaches a fluorinated elastic copolymer obtained by copolymerizing tetrafluoroethylne/propylene (Kose; [0002], [0006]). 
Kose teaches where the fluorinated elastic copolymer contains an iodine atom in the range of 0.01 to 5.0 mass% ([0032]). 
It would have been obvious to one skilled in the art to modify Takagi such that it includes the iodine atom with a mass% of 0.01-5.0 because Kose teaches that an iodine atom at the terminal of the polymer allows for peroxide crosslinking (Kose; [0004]). 

Response to Arguments
Applicant’s arguments, see page 8, filed 02/25/2022, with respect to the rejection(s) of claim(s) 1-16 and 18-19 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Takagi (US-2016/0325278-A1).
Applicant arguments on page 9 state that Takagi teaches where the sheets are made of a blended rubber material, and that Takagi does not teach or suggest a structure where the sheets are made of a propylene/tetrafluoroethylene copolymer rubber. Further Applicant argues that Takagi does not teach or suggest a structure where a part of the surface facing the inner space includes propylene/tetrafluoroethylene copolymer rubber alone. Examiner respectfully disagrees. Claim 1 has been amended such that the fluorinated copolymer is selected from the group consisting of tetrafluoroethylene/propylene, hexafluoropropylene/vinylidene fluoride, and tetrafluoroethylene/perfluoro(alkyl vinyl ether), however for each of these polymers it is “a copolymer comprising units…”, where specifically for tetrafluoroethylene/propylene their total is from 65-100 mol% to all units. Therefore, it is not claimed that the copolymer is propylene/tetrafluoroethylene copolymer alone. As the tetrafluoroethylene/propylene may have a total of 65 mol% to all units, with 35 mol% being something else. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA LYLE whose telephone number is (571)272-9856. The examiner can normally be reached 8:30-5:00 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571) 272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SOPHIA Y LYLE/Examiner, Art Unit 1796                                                                                                                                                                                                        
/MATTHEW D KRCHA/Primary Examiner, Art Unit 1796